I concur in the result reached in the majority opinion, but do not agree that the case of El Reno Wholesale Grocery Co. v. Taylor (1922) 87 Okla. 140, 209 P. 749, and the cases following it should be overruled. This line of cases has no application whatever to the facts of this case.
It is my belief that the rule to be applied in computing tax levies must be determined at the time the appropriation is requested, and that rule, once attached, must be followed through to its conclusion. Thus, in the instant case, the requested appropriations totaled $3,563 135.60, while the cash surplus plus estimated income amounted to $3,385,084.87. A tax levy is required to finance the budget. In such case, the rule laid down in Hines v. Dalton (1923) 90 Okla. 239, 217 P. 168, applies, and it is necessary to compute a reserve as set out in the majority opinion. The fact that during such computation the requested appropriation is reduced to a figure that is less than the cash surplus plus estimated receipts is immaterial, because the rule in the Hines Case has already attached and must be followed through to its completion. The rule of the El Reno Case, since the requested appropriation is in excess of the cash on hand and estimated income from sources other than ad valorem taxes, never enters the picture.